Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 20 of U.S. Patent No. 10,964,566. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention and the current application claims the invention broadly in comparison of the patent. A comparison between independent claim 1 of both is provided below.

US Patent 10,964,566
Current Application 17/178,929
Claim 1. A method, comprising: 

determining a first tool position of a wafer processing tool with respect to forming a first feature on a first wafer; determining a first item position of a first portion of the first wafer corresponding to the first feature; 

determining a first overlay metrology with respect to the first feature; generating a data set including the first tool position, the first item position and the first overlay metrology; 

generating a function correlating one or more of a tool position or an item position on a first side of the function with an overlay metrology on a second side of the function through machine learning based on the data set; 

determining a second tool position of the wafer processing tool with respect to forming a second feature on a second wafer; 

determining a second item position of a second portion of the second wafer corresponding to the second feature; 

estimating a second overlay metrology of the second feature on the second wafer based on the function, the second tool position and the second item position; and adjusting one or more of the second tool position or the second item position based on the estimated overlay metrology.
Claim 1. A method, comprising: 

receiving a data set including a first tool position of a tool with respect to forming a first feature on a first wafer, a first item position of a first portion of the first wafer corresponding to the forming the first feature, and a first overlay metrology of the first feature formed on the first wafer; 




generating a function correlating one or more of a tool position or an item position on a first side of the function with an overlay metrology on a second side of the function through machine learning based on the data set; 



receiving a second tool position of the tool with respect to forming a second feature on a second wafer and a second item position of a second portion of the second wafer corresponding to the forming the second feature; 


estimating a second overlay metrology of the second feature on the second wafer based on the function, the second tool position and the second item position; and adjusting one or more of the second tool position or the second item position based on the estimated second overlay metrology.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites (i) receiving a data set including a first tool position of a tool with respect to forming a first feature on a first wafer corresponding to the forming the first feature, and a first overlay metrology of the first feature formed on the first wafer [a mental process that can be written down on a paper]; (ii) generating a function correlating one or more of a tool position or an item position on a first side of the function with an overlay metrology on a second side of the function through machine learning based on the data set [a mathematical concept and/or a mental process that can be written down on a paper]; (iii) receiving a second tool position of the tool with respect to forming a second feature on a second wafer and a second item position of a second portion of the second wafer corresponding to the forming the second feature [a mental process that can be written down on a paper]; (iv) estimating a second overlay metrology of the second feature on the second wafer based on the function, the second tool position and the second item position [a mental process that can be written down on a paper]; and (v) adjusting one or more of the second tool position or the second item position based on the estimated second overlay metrology [a mental process that can be written down on a paper]. This judicial exception is not integrated into a practical application because no controller or a processor is disclosed to control the process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no controller or a processor is disclosed controlling the whole process.


A short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20150067617 discloses an overlay metrology tool that is designed to measure overlay error data between the predetermined positions of the overlay marks and the position of the marks transferred onto the resist pattern on the wafer during the exposure process.
B. US-20130035888 discloses acquiring a plurality of overlay metrology measurement signals from a plurality of metrology targets distributed across one or more fields of a wafer of a lot of wafers, determining a plurality of overlay estimates for each of the plurality of overlay metrology measurement signals using a plurality of overlay algorithms, generating a plurality of overlay estimate distributions, and generating a first plurality of quality metrics utilizing the generated plurality of overlay estimate distributions, wherein each quality metric corresponds with one overlay estimate distribution of the generated plurality of overlay estimate distributions, each quality metric a function of a width of a corresponding generated overlay estimate distribution, each quality metric further being a function of asymmetry present in an overlay metrology measurement signal from an associated metrology target.
C. US-6850858 discloses when a metrology tool measures the parameters associated with the fiducials, the tool may be able to more precisely detect the position of the fiducials on the photomask or wafer and determine if the photomask will be properly aligned when placed in a lithography tool or the features on the wafer are properly aligned.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116